EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Speed Commerce, Inc. (the “Company”) for the quarter ended December 31, 2013 as filed with the Securities and Exchange Commission on the date hereof, (the “Quarterly Report”), I, Terry J. Tuttle, Chief Financial Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: 1. The Quarterly Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 6, 2014 By /s/ Terry J. Tuttle Terry J. Tuttle Chief Financial Officer
